Cook, J.,
delivered the opinion of the court.
There are several assignments of error in this case, none of which will be considered save one.
This court has uniformly held that it is error to permit the state to bolster and corroborate its witnesses by showing that they had testified the same way in other trials. This was done in the trial of appellant.
In Alf Brown v. State, 66 So. 975, decided January 11th of this year, the principle was reaffirmed. In all the cases the admission of this sort of proof has been condemned, ancj it is to be hoped that in the future like errors will not be made.

Reversed and remanded;